DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.
Currently, claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-13, Glaudel et al. (US Pat. No. 5,895,863, hereinafter Glaudel) and Kitano (US Pat. NO. 5,050,094, hereinafter Kitano) represents the best art of record. However, Glaudel and Kitano fails to encompass all of the limitations of independent claims 1 and 9.
Specifically, Glaudel taches a flowmeter comprising a controller configured to receive input pulses, calibrate the pulses based on error contributing factors such as the fluid being measured, the temperature of the fluid, etc., and generate calibrated pulses proportional to the measured fluid flowrate (see Abstract; see also col. 4, line 27 through col. 9, line 15).
Additionally, Kitano teaches an instrument error compensating device has super precision measurement functions, even in a condition having only microtemperature changes, by utilizing a computer which compensates for flowrate errors instantaneously and sends signals for indicating corrected values; wherein a flowmeter of the type having elliptical gears that has temperature sensor mounted thereon and a rotation sensor for indicating temperature and rotational speed; and wherein the signals from the sensors are fed to a microcomputer and the errors can be caused by wear temperature changes, and viscosity changer, for example, and are compensated for by the computer based on flow rate and temperature of the fluid detected by the sensors (see Abstract; see also col. 6, line 4 through col. 13, line 13).
However, Glaudel and Kitano fails to specifically teach A fluid flow meter, comprising; a flow chamber; a first gear intermeshing with a second gear, the first gear and the second gear being positioned within the flow chamber, the intermeshing of the first gear and the second gear permitting synchronous rotation of the first gear and the second gear in response to flow of a fluid through the flow chamber the fluid flow meter having a nominal operating range of volumes comprising a maximum volumetric flow rate and a minimum volumetric flow rate; and a flow sensor configured to generate a detection signal in response to the passage of fluid through the flow chamber and/or synchronous rotation of the first gear and the second gear; and a controller operatively coupled to a data storage medium, the controller being configured to: receive the detection signal from the flow sensor, generate input pulses based on the detection signal from the flow sensor, a volume per input pulse being generally constant in the nominal operating range, determine an input pulse frequency, whereby, the input pulse frequency corresponds to a number of pulses per second, determine whether the fluid flow meter is operating outside the nominal operating range by comparing the input pulse frequency against a predetermined input pulse frequency, generate a correction function based on the input pulse frequency when the controller determines that the fluid flow meter is operated outside the nominal operating range, apply the correction function to input pulses when the controller determines that the fluid flow meter is operated outside the nominal operating range, increment a volume counter by an amount equal to the volume per input pulse at a time corresponding to time interval of input pulse corrected by the correction function, transition an output pulse generator from a state not generating output pulses to a state generating an output pulse when the volume counter exceeds a first reference volume, and transition the output pulse generator from the state generating the output pulse back to the state not generating output pulses (claim 1); OR a fluid flow meter, comprising; a flow chamber; a first gear intermeshing with a second gear, the first gear and the second gear being positioned within the flow chamber, the intermeshing of the first gear and the second gear permitting synchronous rotation of the first gear and the second gear in response to flow of a fluid through the flow chamber the fluid flow meter having a nominal operating range of volumes comprising a maximum volumetric flow rate and a minimum volumetric flow rate; and a flow sensor configured to generate a detection signal in response to the passage of fluid through the flow chamber and/or synchronous rotation of the first gear and the second gear; and a controller operatively coupled to a data storage medium configured to store generic calibration of the fluid flow meter, wherein the generic calibration represents a predetermined relationship between a volumetric flow rate of fluid correlated to volume per input pulse the controller being configured to: retrieve the generic calibration of the fluid flow meter, determine a correction function based on the generic calibration, the correction function being a function of time interval between input pulses, receive detection signal from the flow sensor, generate input pulses based on the detection signal from the flow sensor, a volume per input pulse being generally constant in the nominal operating range, determine whether the fluid flow meter is operating outside the nominal operating range by comparing the time interval between input pulses against a predetermined time interval between pulses; apply the correction function to the time interval between input pulses when the controller determines that the fluid flow meter is operating outside the nominal operating range, and generate an output pulse (claim 9).

Regarding claims 14-20, Glaudel and Kitano represents the best art of record. However, Glaudel and Kitano fails to encompass all of the limitations of independent claim 14.
Specifically, Glaudel taches a flowmeter comprising a controller configured to receive input pulses, calibrate the pulses based on error contributing factors such as the fluid being measured, the temperature of the fluid, etc., and generate calibrated pulses proportional to the measured fluid flowrate (see Abstract; see also col. 4, line 27 through col. 9, line 15).
Additionally, Kitano teaches an instrument error compensating device has super precision measurement functions, even in a condition having only microtemperature changes, by utilizing a computer which compensates for flowrate errors instantaneously and sends signals for indicating corrected values; wherein a flowmeter of the type having elliptical gears that has temperature sensor mounted thereon and a rotation sensor for indicating temperature and rotational speed; and wherein the signals from the sensors are fed to a microcomputer and the errors can be caused by wear temperature changes, and viscosity changer, for example, and are compensated for by the computer based on flow rate and temperature of the fluid detected by the sensors (see Abstract; see also col. 6, line 4 through col. 13, line 13).
However, Glaudel and Kitano fails to teach a fluid flow meter, comprising; a flow chamber; a first gear intermeshing with a second gear, the first gear and the second gear being positioned within the flow chamber, the intermeshing of the first gear and the second gear permitting synchronous rotation of the first gear and the second gear in response to flow of a fluid through the flow chamber; and a flow sensor configured to generate a detection signal in response to the passage of fluid through the flow chamber and/or synchronous rotation of the first gear and the second gear a controller having an output pulse generator and being configured to receive detection signal from the flow sensor, generate input pulses based on the detection signal from the flow sensor, a volume per input pulse being generally constant in the nominal operating range, determine whether the fluid flow meter is operating outside a nominal operating range based on comparing an actual time interval between input pulses and a predetermined time interval between input pulses, generate a correction function based on the predetermined time interval between input pulses and the actual time interval between input pulses when the controller determines that the fluid flow meter is operated outside the nominal operating range, increment a volume counter by an amount equal to a volume per input pulse at a time corresponding to time interval of input pulse corrected by the correction function, transition the output pulse generator from a state where the output pulse generator does not generate output pulses to a state where the output pulse generator starts generating an output pulse when the volume counter exceeds a first reference volume, and transition the output pulse generator from a state where the output pulse generator generates the output pulse back to a state where the output pulse generator stops generating the output pulse.
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 9, and 14 and the examiner can find no teachings for the flow meter as specifically claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855